Karen R. BAKER, Judge. This is an appeal from a jury verdict of manslaughter resulting in a sentence of ten years in the Arkansas Department of Correction and a ten thousand dollar fine. Appellant was tried for second-degree murder and convicted of manslaughter upon the jury’s finding that he had pushed the victim from a moving vehicle causing her death. Appellant asserts two errors: (1) that the trial court erred in the removal of a juror after the jury had been selected, impaneled and sworn; and (2) the trial court erred in allowing the testimony of a tainted witness. We find no error and affirm. Appellant first argues that the trial court erred in removing a juror, Mr. Black, after the jury had been selected, impaneled, and sworn. At voir dire, the trial judge asked the State to announce the identity of its witnesses. The State called a list of nineteen names, including the name of Detective Mark Hallum from the Fort Smith Police Department. None of the witnesses were present when the names were called. When the court asked the potential jurors if any of them knew the State’s witnesses or had dealings with any of the police officers, no one responded. The attorneys for both the State and the defense questioned Mr. Black prior to his being seated. After the prosecution had presented most of its case, the deputy prosecutor approached the court and informed it that one of the prosecution’s witnesses, Detective Hallum from the Fort Smith Police Department, had informed him that he knew one of the jurors, Mr. Black. The court deferred acting on the issue until other witnesses for the prosecution testified. At the close of the prosecution’s case, which included Detective Hallum’s testimony, Detective Hallum testified outside the presence of the jury concerning his knowledge of Mr. Black. He stated that, about a year or a year and a half before, he arrested Mr. Black’s son, Joshua, a couple of times. One of those times was at Mr. Black’s house. When the Detective attempted to arrest Joshua, Mr. Black stated, “You are not going to arrest my son.” The Detective replied, “Yes, sir; I am. I am going to take him to jail.” The detective testified that it was not a friendly conversation and that it lasted several moments. Although Joshua was ultimately prosecuted on two separate felony charges and Detective Hallum appeared in court with respect to those charges, he did not have any more contact with Mr. Black until he saw him in the jury box in this case. In light of Detective Hallum’s testimony about his confrontation with Mr. Black, the court excused Mr. Black from the jury and replaced him with an alternate juror, Ms. Brown, before the jury began deliberation. The court stated that Mr. Black had an obligation to speak up during voir dire, if he knew Detective Hallum and concluded that the defense was not prejudiced by the replacement of Mr. Black. Appellant maintains that because Ark. Code Ann. § 16-33-303(b) (Repl. 1999) provides that a trial court may permit a challenge for good cause to be made at any time before a jury is completed that there is an implication that the statute forbids a challenge for cause once a jury is impaneled and sworn. He further contends that Ark. Code Ann. § 16-31-102 sets out the circumstances that allow an alternate to replace a juror and that there was no showing that Mr. Black was disqualified under that statute.  We first note that Ark. Code Ann. § 16-31-102(c) provides that “[njothing in this section shall limit a court’s discretion and obligation to strike jurors for cause for any reason . . . .” Secondly, appellant’s position that the statute forbids a challenge for cause once a jury is impaneled and sworn directly contradicts our case law and would impermissibly limit a judge’s obligation to ensure that a defendant receives a trial with an impartial jury. In Bradley v. State, 320 Ark. 100, 896 S.W.2d 425 (1995), the trial court replaced a seated juror with an alternate juror. On the third day of trial and after the State had rested, the trial court received a report that the juror was riding to court each day with a spectator and that the spectator’s son dated the defendant’s mother. The juror had not mentioned this during voir dire. The trial court conducted a hearing and, in order to avoid any appearance of impropriety, seated an alternate juror. The Arkansas Supreme Court held that the trial court did not err in excusing the juror and seating the alternate juror in order to avoid an appearance of impropriety. Id. (citing Ruiz v. State, 273 Ark. 94, 617 S.W.2d 6, cert. denied, 454 U.S. 1093, 102 S.Ct.659, 70 L.Ed.2d 631 (1981)). The Arkansas Supreme Court similarly found no abuse of discretion where a judge removed a seated juror and replaced him with an alternate after accepting the word of a jail trusty over the word of the removed juror. Lee v. State, 340 Ark. 504, 11 S.W.3d 553 (2000). The court explained that it “is true that this matter was decided largely as one of credibility, but this court has consistently held that the trial court is in the best position to judge the credibility of the witnesses and to resolve any conflicts in that testimony.” Id. At 515, 11 S.W.3d at 559-60. Appellant fails to demonstrate that the trial judge’s removal of Mr. Black was an abuse of discretion. The trial judge was faced with a conflict between Mr. Black’s silence during voir dire concerning his knowledge of and dealings with a prosecution witness, and the detective’s testimony that he had arrested Mr. Black’s son in Mr. Black’s presence and that there was a confrontation that was unpleasant.  The impartiality of a juror is a question of fact for the trial court to determine in its sound discretion. See Urquhart v. State, 275 Ark. 486, 631 S.W.2d 304 (1982). The trial court has much latitude and discretion in passing on the qualifications of jurors, and unless abused, its action will not be reversed on appeal. Franklin v. Griffith Estate, 11 Ark. App. 124, 666 S.W.2d 723 (1984). The trial court had no duty to determine that Mr. Black had been untruthful in voir dire before removing him. See Arkansas Power & Light Co. v. Bolls, 48 Ark. App. 23, 888 S.W.2d 319 (1994) (holding that a trial court did not abuse its discretion in granting a new trial although juror’s apparently unintentional failure to disclose disqualifying information was not done knowingly); cf. Ark. Code Ann. § 16-31-107 (Repl. 1999) (effect of unqualified juror upon verdict or indictment); see also Bradley v. State, 320 Ark. 100, 896 S.W.2d 425 (1995) (finding no abuse of discretion to remove juror and replace with alternate to avoid appearance of impropriety).  Therefore, we conclude that the trial court did not abuse its discretion in removing Mr. Black from the jury. Furthermore, it has been held that an appellant must show prejudice when the trial court removes a juror and seats an alternate in a juror’s place because we will not reverse for harmless error. Heinze v. State, 309 Ark. 162, 827 S.W.2d 658 (1992). A litigant is not entitled to the service of a particular juror and the erroneous rejection of a competent juror is not prejudicial, unless it is shown that a biased or incompetent juror replaced the rejected juror. E.g. Strode v. State, 259 Ark. 859, 537 S.W.2d 162 (1976). Appellant’s failure to demonstrate prejudice would therefore preclude reversal even had the trial court’s action in replacing Mr. Black been error. Appellant’s second argument is that he is entitled to reversal because his right to due process was violated when the prosecution allegedly committed misconduct in an attempt to taint witnesses. On January 13, 1999, Carl Strickland, appefiant’s brother, stated under oath that appellant told him he had pushed the victim from his truck while driving thirty miles per hour. On that same date, appellant’s mother made a similar statement. Later, when speaking with appellant’s counsel, the Stricklands recanted the statements that they had given. When the prosecution learned from defense counsel that the Stricklands had changed their stories from what they had previously stated under oath, he subpoenaed them and questioned them again under oath. This time, they said that appellant had not told them that he pushed the victim from his truck. The prosecutor had them arrested for perjury but did not file charges against them. Before testifying at trial, the Stricklands testified outside the presence of the jury that they were willing to testify truthfully at trial. At trial, both testified that appellant said the victim jumped from his truck. The prosecution impeached them with their prior inconsistent statements, where they said appellant had told them that he pushed the victim from the truck. The trial judge instructed the jury that they were to consider those statements only for impeachment purposes. Appellant insists that “the situation was fraught with coercion” and that it “is hard to imagine a more oppressive atmosphere under which to call a witness.” He urges that this circumstance on its own is enough to shock the conscience and warrant a retrial of the matter. We disagree.  The record does not support appellant’s claim that the witnesses felt coerced to testify in a manner sought by the prosecution. Both witnesses testified in favor of appellant and in contrast to sworn statements they made soon after the incident. We find no prejudice to the appellant and no abuse of discretion on behalf of the trial judge. Accordingly, we affirm. Jennings, Robbins, Bird, Vaught, and Crabtree, JJ., agree. Hart, Griffen and Neal, JJ., dissent.